DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-20, filed 20 MAY 2022, with respect to the current claim amendments and the previous 112(f) interpretation(s) and 101 rejection(s) of the claims have been fully considered and are persuasive.  These interpretation(s)/rejection(s) have been withdrawn. 
Applicant's other arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of Applicant’s arguments since references Huffman (US 2010/0162288) and Davis (US 2016/0066005) will continue to be used to meet several claimed limitations.
On pages 20-22 of Applicant's remarks, Applicant argues that the combination of Huffman and Davis does not disclose the claimed limitations because Davis does not specifically disclose associating a panelist identifier and a streaming session identifier based on a comparison of a streaming session log to an identifier of a commercial and the time the commercial is presented at the media device.  The Examiner respectfully disagrees that the combination of references when taken together as a whole does not disclose these limitations.  As was shown in the previous rejection, the primary reference of Huffman was cited as disclosing (among other things) a log analyzer to compare the identifier and the time to a log from a service provider (see Huffman; comparing with schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraph 52, and with providers; page 5, paragraph 38) to identify a session in which the commercial associated with the identifier was presented at the time (see Huffman; can make determination/verification that commercial was presented during a particular program stream at a particular time, i.e. session, based on the comparison; page 7, paragraphs 50-51, and page 6, paragraph 46).  The secondary reference of Davis was then brought in to explicitly show a panelist matcher to associate, based on a comparison, a panelist identifier with a streaming session identifier corresponding to the streaming session (see Davis; can utilize monitored information in order to correlate a particular panelist identity with media presentations, i.e. session identifications; page 9, paragraph 87, and wherein based on comparisons of the data; page 6, paragraph 65).  Therefore, when taken together as a whole, the combination of references does disclose these claimed limitations.  
Any of Applicant's other remarks not explicitly addressed above are considered moot in view of the Examiner's above reply and/or the grounds presented in the current office action.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim states “…select the panelist identifier from the,…”, which the Examiner believes is a typographical error and should actually state “…select the panelist identifier from the stored information,…” (or something similar).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 21, 22, and 29-30 of copending Application No. 17/331,109 (reference application) in view of Huffman et al., US 2010/0162288 and further in view of Corley et al., US 9,058,645.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application’s claims are only worded in a way that is slightly different from the corresponding claims of the copending reference application.
Additionally, although the reference application discloses the majority of the currently claimed limitations, the reference application does not explicitly disclose provide instructions, via a network interface, to a provider to watermark content;
 meter data obtained from a metering device via a network interface; and
a log obtained via the network interface.
However, in a related art, Huffman does disclose meter data obtained from a metering device via a network interface (system can receive log of commercials presented and use this to determine identifiers and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50, and wherein communication via specific network/interface; page 1, paragraph 10, and page 5, paragraph 39, and page 8, paragraph 57); and
a log obtained via the network interface (comparing with schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraphs 51-52, and wherein communication via specific network/interface; page 1, paragraph 10, and page 5, paragraph 39, and page 8, paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the reference application and Huffman to arrive at the claimed subject matter, by allowing specific monitoring/meter data to be received via a network interface in order to provide an improved system and method for verification of advertising delivery in a data distribution system (Huffman; page 1, paragraph 1).
The reference application in view of Huffman still does not explicitly disclose provide instructions, via a network interface, to a provider to watermark content.
However, in a related art, Corley does disclose provide instructions, via a network interface, to a provider to watermark content (media content provided to service provider, and watermarking instructions are also provided to provider; col. 10, lines 48-65, and wherein with network interface; Fig. 6, element 608, and col. 12, lines 43-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the reference application, Huffman, and Corley, to arrive at the claimed subject matter, by allowing instructions for watermarking to be provided to a provider server in the system already disclosed, in order to provide an improved system and method for overcoming one or more deficiencies experienced in conventional approaches to watermarking by utilizing watermarking techniques performed by a component located at specific network locations (Corley; col. 2, lines 21-32).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al., US 2010/0162288 in view of Davis et al., US 2016/0066005 and further in view of Corley et al., US 9,058,645.

Regarding claim 1, Huffman discloses an apparatus comprising:
at least one memory (with at least a memory; page 8, paragraphs 57-58);
machine readable instructions (instructions; page 8, paragraph 58); and
processor circuitry to at least one of instantiate or execute the machine readable instructions to (with processor to execute the instructions; page 8, paragraphs 57-58):
determine a time at which an identifier of a commercial is presented at a media device based on meter data obtained from a metering device via a network interface (system can receive log of commercials presented and use this to determine identifiers and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50, and communication via specific network/interface; page 1, paragraph 10, and page 5, paragraph 39, and page 8, paragraph 57); 
compare the identifier of the commercial and the time the commercial is presented at the media device to a log obtained from a service provider via the network interface (comparing with schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraphs 51-52, and with providers; page 5, paragraph 38, and communication via specific network/interface; page 1, paragraph 10, and page 5, paragraph 39, and page 8, paragraph 57) to identify a session in which the commercial associated with the identifier was presented at the time (can make determination/verification that commercial was presented during a particular program stream at a particular time, i.e. session, based on the comparison; page 7, paragraphs 50-51, and page 6, paragraph 46).  
While Huffman does disclose commercials with respective identifiers (log of commercials with identifiers and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50), as well as network interface (communication via specific network/interface; page 1, paragraph 10, and page 5, paragraph 39, and page 8, paragraph 57), Huffman does not explicitly disclose provide instructions to a streaming service provider (SSP) to watermark content, and a streaming session log; 
identifying a streaming session; and 
associating, based on a comparison, a panelist identifier with a streaming session identifier corresponding to the identified streaming session.  
In a related art, Davis does disclose a streaming service provider (SSP) (streaming media service provider, i.e. Netflix, Hulu, etc.; page 1, paragraphs 16-17), and a streaming session log (monitoring information structure/table/log which includes various information for particular streaming sessions; page 8, paragraph 77, and Fig. 9); 
identifying a streaming session (information for identifying a streaming session, such as timestamps, streaming identification, etc.; page 8, paragraph 77, and Fig. 9); and 
associating, based on a comparison, a panelist identifier with a streaming session identifier corresponding to the identified streaming session (can utilize monitored information in order to correlate a particular panelist identity with media presentations, i.e. identified sessions; page 9, paragraph 87, and wherein based on comparisons of the data; page 6, paragraph 65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Huffman and Davis by allowing panelists to be credited with receiving certain advertising content, in order to provide an improved system and method for understanding how users interact with streaming media, thereby giving valuable information to service providers, advertisers, content providers, media providers, manufacturers, and/or other entities (Davis; page 1, paragraph 16).
Huffman in view of Davis does not explicitly disclose provide instructions to a provider to watermark content.
In a related art Corley does disclose provide instructions, via a network interface, to a provider to watermark content (media content provided to service provider, and watermarking instructions are also provided to provider; col. 10, lines 48-65, and wherein with network interface; Fig. 6, element 608, and col. 12, lines 43-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Huffman, Davis, and Corley by allowing instructions for watermarking to be provided to a provider server in the system already disclosed, in order to provide an improved system and method for overcoming one or more deficiencies experienced in conventional approaches to watermarking by utilizing watermarking techniques performed by a component located at specific network locations (Corley; col. 2, lines 21-32).

Regarding claim 2, Huffman in view of Davis and Corley discloses the identifier is a first identifier and the time is a first time (Huffman; log with identifiers and times, i.e. multiple including at least a first and a second; pages 6-7, paragraphs 49-50, and wherein with multiple triggers/commercial, i.e. first/second; page 3, paragraph 25, and Davis; log containing identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9),
wherein the processor circuitry is to execute the instructions to (Huffman; with processor to execute the instructions; page 8, paragraphs 57-58):  
determine a second time at which a second identifier of a second commercial is presented at the media device (Huffman; log with identifiers and times, i.e. multiple including at least a first and a second; pages 6-7, paragraphs 49-50, and wherein with multiple triggers/commercial, i.e. first/second; page 3, paragraph 25, and Davis; log containing identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9), and 
wherein the streaming session is identified further based on the second identifier of the second commercial and the second time the second commercial is presented at the media device (Huffman; can make determination/verification that particular commercial was presented during a particular program stream at a particular time based on the comparisons of the data, i.e. including at least first/second information; page 7, paragraphs 50-51, and page 6, paragraph 46, and Davis; determinations based on comparisons of the data; page 6, paragraph 65, which again includes identifying information and timing for multiple entries, i.e. first and second; page 8, paragraph 77, and Fig. 9).

Regarding claim 3, Huffman in view of Davis and Corley discloses wherein the processor circuitry is to execute the instructions (Huffman; with processor to execute the instructions; page 8, paragraphs 57-58) to watermark the identifier (Davis; identification information can be based on watermarking the information with the content; page 2, paragraphs 21-22).

Regarding claim 4, Huffman in view of Davis and Corley discloses the identifier of the commercial is based at least in part on an Internet Protocol (IP) address of the media device (Davis; different techniques can be utilized for identification of media, including monitoring of Ethernet/network packets, i.e. IP packets; page 2, paragraph 25, and wherein system can utilize IP address information for identifications as well; page 3, paragraph 31, and page 4, paragraph 44).

Regarding claim 5, Huffman in view of Davis and Corley discloses wherein the processor circuitry is to execute the instructions (Huffman; with processor to execute the instructions; page 8, paragraphs 57-58) to: 
store information about a user of the media device (Davis; panelist information kept in data store at a particular location; page 8, paragraph 75, and page 9, paragraph 88); and 
select the panelist identifier from the [stored information] (Davis; can utilize monitored information to formulate a report, i.e. select data for a report based on a particular panelist identifier; pages 9-10, paragraph 90), 
provide, based on the panelist identifier, the stored information to the SSP via a network (Davis; based on information related to a particular panelist identifier, system can use this information for a report which is requested/sent to particular provider; pages 9-10, paragraphs 89-90, and again with various streaming providers; page 1, paragraphs 16-17).

Claim 6, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
at least one non-transitory computer readable medium comprising instructions (Huffman; computer readable medium with instructions; page 8, paragraphs 60-61).

Claim 7, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 8, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Regarding claim 9, Huffman in view of Davis and Corley discloses receive, via the network interface (Huffman; with communications via network; page 1, paragraph 10), an audience measurement log indicative of one or more commercial identifiers and one or more times of presentation of one or more commercials presented at the media device (Huffman; can receive log of commercials presented and times of presentations; pages 6-7, paragraph 49, and page 7, paragraph 50); and 
receive, from the SSP and via the network interface, the streaming session log, wherein the streaming session log is indicative of one or more streaming sessions and one or more commercials presented during the one or more streaming sessions (Huffman; system can also receive schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraph 52, and Davis; with streaming media service providers, i.e. Netflix, Hulu, etc.; page 1, paragraphs 16-17), and wherein the comparing includes identifying the streaming session from the one or more streaming sessions of the streaming session log based on the one or more commercial identifiers and the one or more times of presentation indicated by the audience measurement log (Huffman; system can compare log with schedule information in order to verify/identify a stream/session with which a commercial was presented; page 7, paragraphs 50-51).

Regarding claim 10, Huffman in view of Davis and Corley discloses the audience measurement log is received from the media device (Huffman; log can be received from end user device; page 7, paragraph 50).

Regarding claim 11, Huffman in view of Davis and Corley discloses the audience measurement log is received from a metering device associated with the media device (Huffman; log can be received from end user device; page 7, paragraph 50, and wherein end user device can also include a logging device, i.e. metering device; page 6, paragraph 43, and Fig. 1, element 247).

Claim 12, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 13, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 6.
Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 21, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 32, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman et al., US 2010/0162288 in view of Davis et al., US 2016/0066005 and Corley et al., US 9,058,645 and further in view of Zhu et al., US 2018/0227108.

Regarding claim 31, Huffman in view of Davis and Corley discloses all the claimed limitations of claim 1 as well as the processor circuitry is to execute the instructions (Huffman; with processor to execute the instructions; page 8, paragraphs 57-58) to compare the identifier of the commercial and the time the commercial is presented at the media device to the streaming session log based on a time (Huffman; comparing with schedule information which identifies commercials that are presented via specific streams/sessions at particular times of day; page 6, paragraph 46, and page 7, paragraphs 51-52).  
Huffman in view of Davis and Corley does not explicitly disclose operations based on an error threshold of less than five percent.
In a related electrical art, Zhu does disclose operations based on an error threshold of less than five percent (determination that error rate is less than/below at least a second threshold; page 1, paragraph 7, and page 5, paragraph 49, and wherein second threshold can correspond to an error rate of 5 percent; page 5, paragraph 51, and wherein the error rate is a time related error rate, i.e. time-weighted; page 5, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Huffman, Davis, Corley, and Zhu by allowing specific error thresholds to be utilized for performing operations in a system, in order to provide an improved system and method which improves performance of electronic devices in some applications (Zhu; page 2, paragraph 17).  It is also noted that such a set threshold is obvious as it merely relates to a matter of design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/           Primary Examiner, Art Unit 2424